t c memo united_states tax_court richard l hutcheson and dolores a hutcheson petitioners v commissioner of internal revenue respondent docket no filed date robert e bergin for petitioners ewan d purkiss for respondent memorandum opinion raum judge the commissioner determined a deficiency in petitioners' income_tax in the amount of dollar_figure the issues for decision are whether petitioners must recognize the entire gain from the sale of big_number shares of walmart stock in date even though they repurchased big_number shares of walmart in date and alternatively whether the sale and repurchase of the stock qualifies as an involuntary_conversion under sec_1033 at the time of the filing of the petition richard and dolores hutcheson petitioners resided in fresno california references to petitioner in the singular will be to petitioner husband in date petitioners opened a cash management account account no with the merrill lynch pierce fenner smith inc merrill lynch fort smith arkansas office account no managed and controlled by petitioner included a margin_account petitioner delivered walmart stock to merrill lynch for deposit in the account at all times the account held only walmart stock the account executive assigned to the account was ms ed dell wortz petitioner's maternal grandmother's niece she had been with merrill lynch in fort smith arkansas since and had been in the securities industry since petitioner's total annual sales through the account for through are summarized as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure year shares -- big_number big_number big_number big_number big_number sales_price -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure late in petitioner was advised by his account executive ms wortz that he needed to reduce the amount owed in the margin_account between dollar_figure and dollar_figure petitioner and ms wortz agreed to make the margin_account reduction in early date this agreement was not reduced to writing prior to date merrill lynch held in the securities account big_number shares of walmart stock the stock was valued at dollar_figure by that time petitioners through their margin_account had borrowed dollar_figure and had dollar_figure of available credit the basis of the stock was eleven cents dollar_figure per share on date petitioner telephoned ms wortz from fresno california he understood his telephone instruction to ms wortz to be to sell dollar_figure worth of walmart she understood his instruction to be to sell big_number shares of walmart on that day date merrill lynch made the following sales on behalf of petitioner and account no charge or mark-up sec fees handling gross price walmart shares big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number merrill lynch sold big_number shares pincite big_number pincite and big_number pincite merrill lynch used the proceeds from the date sales to pay off most of petitioners' margin indebtedness a sale of big_number shares of walmart sales were always made in multiples of pincite the highest price received for walmart shares on january would have grossed dollar_figure and netted approximately dollar_figure to reduce petitioners' margin debt during subsequent attempts to resolve the dispute merrill lynch in order to accommodate petitioner offered to repurchase walmart stock in excess of big_number as stipulated by the parties and offered a refund of the commission on the january sales and to waive the commission on the repurchase petitioner rejected the offer on about date in a letter to merrill lynch's little rock arkansas manager petitioner closed account no on or about date by having merrill lynch retransfer the remaining walmart shares in the account by date the price of walmart had risen to on date petitioner and merrill lynch agreed to reopen account no merrill lynch provided dollar_figure of margin funds and petitioner deposited fresh funds of dollar_figure which he had borrowed from his father into the account to purchase walmart and to reestablish petitioner's position in walmart common_stock at petitioner's direction merrill lynch acquired shares of walmart common_stock on his behalf for the account for a total purchase_price of dollar_figure merrill lynch waived the purchase commissions and located year end sellers of stock which had recently increased substantially in value petitioner had borrowed the dollar_figure from his father as noted above in order to complete the date purchase prior to that time petitioner was not indebted to his father for the purchase of any walmart shares the parties stipulated that petitioner's purpose for the december purchase was to reacquire his investment in walmart and to formally implement a rescission of the january sales in the same year by attempting to bring the case within situation one of revrul_80_58 1980_1_cb_181 hereinafter described the irs did not stipulate that petitioner's action accomplished a rescission petitioners filed a formal arbitration claim for rescission against merrill lynch with the national association of securitie sec_2 petitioners do not contest the sale of the first big_number shares since their sale approximates the dollar_figure worth of walmart stock petitioner unquestionably authorized dealers as required by the cash management account agreement on date the arbitration claim was settled in date merrill lynch agreed to pay petitioners dollar_figure but did not admit any liability in making the january sales of petitioner's walmart stock the big_number shares of walmart stock purchased by merrill lynch on behalf of petitioner and account no on date were not the same shares of stock sold on date the number of purchased shares represented the equivalent shareholder rights as the big_number shares sold on date the date sales were to unrelated third parties and the sales were without condition other than payment for the shares of stock the january purchasers of the walmart shares did not agree at the time of sale or at any other time that merrill lynch on behalf of the account or petitioner could repurchase the shares sec_61 includes in gross_income all income from whatever source derived including gains derived from dealings in property sec_1001 defines the amount of gain from sale_or_other_disposition of property as the excess of the amount_realized therefrom over the adjusted_basis sec_1001 requires that except as otherwise provided in this subtitle the entire amount of the gain_or_loss on the sale_or_exchange of property shall be recognized petitioners do not dispute that there was a sale of stock which gave rise to a corresponding realization of gain they contend however that because they rescinded the january sale to the extent of big_number shares they need not recognize the gain on those big_number shares at this time alternatively they argue that the sale of the stock to the extent of big_number shares by merrill lynch was an involuntary_conversion pursuant to sec_1033 which enables them to claim nonrecognition treatment rescission revrul_80_58 1980_1_cb_181 discusses two situations involving the income_tax consequences of a reconveyance to a taxpayer of property previously sold by that taxpayer in the first situation a sold b a tract of land in the contract required a to accept the land back if b was unable to obtain business zoning within months after the sale later that year when b failed to get the zoning he returned the land to a and a returned the sales_price in the second situation the facts are the same except that the period within which b could reconvey the property to a wa sec_1 year and the reconveyance occurred in id pincite revrul_80_58 supra defines rescission as the abrogation canceling or voiding of a contract that has the effect of releasing the contracting parties from further obligations to each other and restoring the parties to the relative positions that they would have occupied had no contract been made a rescission may be effected by mutual agreement of the parties by one of the parties declaring a rescission of the contract without the consent of the other if sufficient grounds exist or by applying to the court for a decree of rescission id pincite when the annual accounting principle is taken into account however it supersedes the rescission if the rescission occurs in a different year id in situation one the rescission occurred in the same taxable_year as the sale as a result the income_tax consequences of the original sale would be disregarded for federal_income_tax purposes in situation two the rescission did not occur until the following year at the end of the sale year a and b were not in the same positions they were in before the sale in consequence only the events of the first year are considered in determining a's and b's income_tax liabilities for in both situations the annual_accounting_period principle requires the determination of income at the close of the taxable_year without regard to subsequent events id pincite petitioners liken themselves to the taxpayers in situation one above in petitioners' case the original sale took place on date when the big_number shares of walmart stock were sold after unsuccessful negotiations with merrill lynch petitioner attempted to utilize the unilateral rescission clause in revrul_80_58 supra a rescission may be effected by one of the parties declaring a rescission of the contract without the consent of the other if sufficient grounds exist id pincite as more fully set forth hereinafter petitioner on date through merrill lynch reacquired big_number shares of walmart stock petitioners assert that their repurchase of shares put them in all material respects in the same position they occupied in date they contend that the sufficient grounds for rescission with merrill lynch are either mutual mistake or conversion petitioner attempted to bring himself within the first situation described in revrul_80_58 supra to reflect a rescission to the extent of big_number of the big_number shares sold on date by having merrill lynch purchase for him big_number shares of walmart on date he wanted merrill lynch to report to the irs on form_1099 a sale of only big_number shares for however the record indicates that merrill lynch was advised by tax experts not to change form_1099 to reflect a rescission and was warned by the tax experts that it could be subject_to civil and possibly criminal sanctions by the irs if it did so nevertheless merrill lynch agreed to help petitioner repurchase big_number shares in his attempt to claim the benefits of revrul_80_58 supra but made no representation as to what effect such repurchase might have in a letter to petitioner's lawyer merrill lynch's counsel stated that it is merely treating this as a customer who is purchasing shares in his account however because it would be assisting in the transaction merrill lynch agreed not to charge commissions but required that petitioner deposit sufficient funds or stock to immediately pay for the purchase of big_number shares the record further indicates that petitioner accepted merrill lynch's offer and as previously stated above deposited cash with merrill lynch prior to the date purchase of big_number shares while petitioners focus on the misunderstanding between petitioner and merrill lynch on date it is the sale of the big_number share portion of the big_number shares of walmart stock that they are attempting to rescind in this attempt they have confused merrill lynch with the actual purchasers of the stock merrill lynch was merely the seller's agent revrul_80_58 supra discusses the income_tax consequences of a rescission between a buyer and a seller for the rescission to be effective both buyer and seller must be put back in their original positions revrul_80_58 supra 1980_1_cb_181 in their brief petitioners address only the relationship between themselves and merrill lynch however the buyer and the seller in the instant case are the january purchasers of the walmart stock and the petitioners respectively not merrill lynch and petitioners as noted above merrill lynch acted merely as an agent there is not here involved any issue as to merrill lynch's liability as an agent accordingly we need not address that subject here however even if petitioners could establish that merrill lynch was liable to petitioners see restatement neither buyer nor seller was put back into the relative positions that they would have occupied had no contract been made id pincite the parties petitioners and the irs stipulated that the january sales were made without condition the buyers never relinquished to petitioner the stock purchased on date although petitioner purchased big_number shares of walmart stock in date he stipulated that those shares were not the same shares of stock sold on date to facilitate the december purchase petitioner borrowed dollar_figure from his father petitioner did not owe any money to his father for stock purchases prior to the january sale even if the parties involved are petitioners and merrill lynch as petitioners contend the requirements of revrul_80_ supra have still not been satisfied before the end of petitioners submitted the rescission claim against merrill lynch to arbitration as an alternative to the unilateral rescission theory petitioners allege that this claim was the equivalent of application to a court for a decree of rescission because the agreement between petitioners and merrill lynch contained an enforceable arbitration provision agency sec_44 if an authorization is ambiguous because of facts of which the agent has no notice he has authority to act in accordance with what he reasonably believes to be the intent of the principal although this is contrary to the principal's intent petitioners would be bound to the january buyers by the apparent authority merrill lynch exercised on behalf of petitioners see am jur 2d agency sec_71 sec_270 in 55_tc_1020 affd 471_f2d_738 3d cir the taxpayer sold his stock for dollar_figure a share but later discovered that the stock at that time was trading for over dollar_figure a share on the market id pincite in the year of the sale he filed a complaint for rescission against the agent and the purchasers of the optioned stock id the following year the parties settled the dispute id pincite when his case came before the tax_court the taxpayer argued that his complaint requesting a rescission of the sale postponed his obligation to return the income from the sale until the year in which the suit was settled id pincite this court disagreed holding that since the taxpayer had unfettered discretion to use the funds when he received them the mere filing of the suit by the petitioner was not of itself sufficient to postpone the realization of gain on the completed sale id pincite1 the court also held that settlement of the suit was not the same as rescission id like the taxpayer in hope petitioners here had unhindered control_over the funds they received from the date sale although they brought proceedings for rescission since both the funds and the decision to seek a rescission were wholly within their control they have failed to demonstrate that a rescission occurred which would postpone realization of the gain see hope v commissioner 471_f2d_738 3d cir moreover the settlement of petitioners' proceedings which occurred in the year following the transaction does not amount to a rescission hope v commissioner t c pincite petitioners present other arguments explaining why they have sufficient grounds for a unilateral rescission under revrul_80_58 1980_1_cb_181 in light of our conclusions above that petitioners confused the buyers with the agent that neither buyers nor seller were put back into their pre-sale positions and that a settlement is not a rescission we need not address these arguments involuntary_conversion sec_1033 allows nonrecognition of gain if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted petitioners contend that the sale of the walmart stock by merrill lynch constituted a seizure and thus there was an involuntary_conversion under sec_1033 petitioners look to webster's third international dictionary and define seizure as to take by force or to take hold of because the sale by merrill lynch was unauthorized they argue the stock was seized petitioners equate merrill lynch's actions with common-law conversion since a common-law conversion has occurred they assert they should be given the benefit of sec_1033 we think that petitioner's argument stretches the statute beyond permissible limits petitioners' arguments to the contrary involuntary_conversion pursuant to sec_1033 is statutory not defined by the common_law indeed it has even been stated that congress clearly intended to extend the benefits of sec_1033 and its predecessor only to public takings and casualty-like conversions and the limitation of its benefits to involuntary conversions--ie those 'wholly beyond control of the one whose property has been taken'--reflects that intent 58_tc_459 in addition to their common-law conversion argument petitioners treat seizure defined by them as to take by force as equivalent to theft petitioners seek to compare themselves to the taxpayer in revrul_66_355 1966_2_cb_302 there the taxpayer's financial manager pledged shares of the taxpayer's stock to a bank without the taxpayer's permission to secure the manager's personal loan the bank subsequently sold the shares to liquidate the loan id pincite the ruling holds that the manager's actions amounted to theft for purposes of sec_1033 once again petitioners' situation is quite different despite the settlement between merrill lynch and petitioners merrill lynch has never agreed and petitioners have not demonstrated that merrill lynch was at fault civilly much less criminally at most there was only a mutual mistake of fact between petitioner and merrill lynch petitioners have failed to establish that an involuntary_conversion has occurred cf hope v commissioner t c pincite5 accordingly decision will be entered for respondent
